
	
		II
		111th CONGRESS
		1st Session
		S. 989
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2009
			Mr. Menendez (for
			 himself, Mr. Lieberman, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Public Utility Regulatory
		  Policies Act of 1978 to promote energy independence, increase competition,
		  democratize energy generation, and provide for the connection of certain small
		  electric energy generation systems, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Grid Access Act of
			 2009.
		2.Definition of
			 combined heat and power facilitySection 3 of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2602) is amended by adding at the end the
			 following:
			
				(22)Combined heat
				and power facility
					(A)In
				generalThe term combined heat and power facility
				means a facility that—
						(i)uses the same
				energy source for the simultaneous or sequential generation of electrical power
				or mechanical shaft power, or both, in combination with the generation of steam
				or other forms of useful thermal energy (including heating and cooling
				applications);
						(ii)has—
							(I)an electrical
				capacity of not more than 10 megawatts;
							(II)a mechanical
				energy capacity of not more than 7,000 horsepower; or
							(III)an equivalent
				combination of electrical and mechanical energy capacities;
							(iii)produces at
				least 20 percent of the total useful energy of the facility in the form of
				thermal energy that is not used to produce electrical or mechanical power, or
				both; and
						(iv)achieves an
				energy efficiency of not less than 60 percent.
						(B)InclusionsThe
				term combined heat and power facility includes—
						(i)a recovered waste
				energy system that produces electricity from—
							(I)exhaust heat or
				flared gas from any industrial process;
							(II)waste gas or
				industrial tail gas that would otherwise be flared, incinerated, or vented;
				or
							(III)a pressure drop
				in any gas, other than any pressure drop to a condenser that subsequently vents
				the resulting heat; and
							(ii)a facility that
				produces electricity from such other forms of waste energy, as are determined
				by the
				Secretary.
						.
		3.Net metering and interconnection
			 standards
			(a)In generalSection 113 of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2623) is amended by adding at the
			 end the following:
				
					(d)Net metering
						(1)DefinitionsIn this subsection and subsection
				(e):
							(A)Customer-generatorThe term customer-generator
				means the owner or operator of a qualified generation unit.
							(B)Electric generation unitThe term electric generation
				unit means—
								(i)a qualified generation unit; and
								(ii)any electric generation unit that qualifies
				for net metering under a net metering tariff or rule approved by a
				State.
								(C)Local distribution systemThe term local distribution
				system means any system for the distribution of electric energy to the
				ultimate consumer of the electricity, whether or not the owner or operator of
				the system is a retail electric supplier.
							(D)Net meteringThe term net metering means
				the process of—
								(i)measuring the difference between the
				electricity supplied to a customer-generator and the electricity generated by
				the customer-generator that is delivered to a local distribution system at the
				same point of interconnection during an applicable billing period; and
								(ii)providing an energy credit to the
				customer-generator based on the electricity produced by the customer-generator
				from a qualified generation unit.
								(E)Qualified generation unitThe term qualified generation
				unit means an electric energy generation unit that—
								(i)is a fuel cell or microturbine or uses as
				the energy source of the unit solar energy, wind, biomass, geothermal energy,
				anaerobic digestion, or landfill gas, or a combination of the any of those
				sources;
								(ii)has a generating capacity of not more than
				10 megawatts;
								(iii)is located on premises that are owned,
				operated, leased, or otherwise controlled by the customer-generator; and
								(iv)is intended to offset all or part of the
				requirements of the customer-generator for electric energy.
								(F)Retail electric supplierThe term retail electric
				supplier means any electric utility that sells electric energy to the
				ultimate consumer of the energy.
							(2)AdoptionNot later than 1 year after the date of
				enactment of this subsection, each State regulatory authority (with respect to
				each electric utility for which the State regulatory authority has ratemaking
				authority), and each nonregulated electric utility, shall—
							(A)provide public notice and conduct a hearing
				with respect to the standards established under paragraph (3); and
							(B)on the basis of the hearing, adopt the net
				metering standard.
							(3)Establishment of net metering
				standard
							(A)In generalEach retail electric supplier shall offer
				to arrange (either directly or through a local distribution company or other
				third party) to make net metering available, on a first-come, first-served
				basis, to each of the retail customers of the retail electric supplier in
				accordance with the requirements described in subparagraph (B) and other
				provisions of this subsection.
							(B)RequirementsThe requirements referred to in
				subparagraph (A) are, with respect to a retail electric supplier, that—
								(i)rates and charges and contract terms and
				conditions for the sale of electric energy to customer-generators shall be the
				same as the rates and charges and contract terms and conditions that would be
				applicable if the customer-generator did not own or operate a qualified
				generation unit and use a net metering system; and
								(ii)each retail electric supplier shall notify
				all of the retail customers of the retail electric supplier of the standard
				established under this paragraph as soon as practicable after the adoption of
				the standard.
								(C)ModificationsNothing
				in this subsection prevents a retail electric supplier from petitioning the
				Commission for modifications to a standard established under this subsection to
				ensure that the equipment, services, and system of the supplier function in a
				safe and efficient manner.
							(4)Net energy measurement
							(A)In generalEach retail electric supplier shall arrange
				to provide to customer-generators who qualify for net metering under subsection
				(b) an electrical energy meter capable of net metering and measuring, to the
				maximum extent practicable, the flow of electricity to or from the customer,
				using a single meter and single register.
							(B)ImpracticabilityIn a case in which it is not practicable to
				provide a meter to a customer-generator under subparagraph (A), a retail
				electric supplier (either directly or through a local distribution company or
				other third party) shall, at the expense of the retail electric supplier,
				install 1 or more of those electric energy meters for the customer-generators
				concerned that accomplishes what the single meter described in subparagraph (A)
				would accomplish.
							(5)Billing
							(A)In generalEach retail electric supplier subject to
				subsection (b) shall calculate the electric energy consumption for a customer
				using a net metering system in accordance with subparagraphs (B) through
				(D).
							(B)Measurement of electricityThe retail electric supplier shall measure
				the net electricity produced or consumed during the billing period using the
				metering installed in accordance with paragraph (4).
							(C)Billing and crediting
								(i)BillingIf the electricity supplied by the retail
				electric supplier exceeds the electricity generated by the customer-generator
				during the billing period, the customer-generator shall be billed for the net
				electric energy supplied by the retail electric supplier in accordance with
				normal billing practices.
								(ii)Crediting
									(I)In generalIf electric energy generated by the
				customer-generator exceeds the electric energy supplied by the retail electric
				supplier during the billing period, the customer-generator shall be billed for
				the appropriate customer charges for that billing period and credited for the
				excess electric energy generated during the billing period, with the credit
				appearing as a kilowatt-hour credit on the bill for the following billing
				period.
									(II)Application of creditsAny kilowatt-hour credits provided to a
				customer-generator under this clause shall be applied to customer-generator
				electric energy consumption on the following billing period bill (except for a
				billing period that ends in the next calendar year).
									(III)Carryover of unused creditsNot later than 180 days after the date of
				enactment of this subsection, the Commission shall promulgate a rule
				establishing procedures for carrying over unused credits from the preceding
				year.
									(D)Use of time-differentiated rates
								(i)In generalExcept as provided in clause (ii), if a
				customer-generator is using a meter and retail billing arrangement that has
				time-differentiated rates—
									(I)the kilowatt-hour credit shall be based on
				the ratio representing the difference in retail rates for each time-of-use
				rate; or
									(II)the credits shall be reflected on the bill
				of the customer-generator as a monetary credit reflecting retail rates at the
				time of generation of the electric energy by the customer-generator.
									(ii)Different tariffs or servicesA retail electric supplier shall offer a
				customer-generator the choice of a time-differentiated energy tariff rate or a
				nontime-differentiated energy tariff rate, if the retail electric supplier
				offers the choice to customers in the same rate class as the
				customer-generator.
								(6)Percent limitation
							(A)In generalThe standard established under this
				subsection shall not apply for a calendar year in the case of a
				customer-generator served by a local distribution company if the total
				generating capacity of all customer-generators with net metering systems served
				by the local distribution company in the calendar year is equal to or more than
				4 percent of the capacity necessary to meet the average forecasted aggregate
				customer peak demand of the company for the calendar year.
							(B)Records and notice
								(i)RecordsEach retail electric supplier shall
				maintain, and make available to the public, records of—
									(I)the total generating capacity of
				customer-generators of the system of the retail electric supplier that are
				using net metering; and
									(II)the type of generating systems and energy
				source used by the electric generating systems used by the
				customer-generators.
									(ii)NoticeEach such retail electric supplier shall
				notify the State regulatory authority and the Commission at each time at which
				the total generating capacity of the customer-generators of the retail electric
				supplier reaches a level that equals or exceeds—
									(I)75 percent of the limitation specified in
				subparagraph (A); or
									(II)the limitation specified in subparagraph
				(A).
									(7)Ownership of credits
							(A)In generalFor purposes of Federal and State laws
				providing renewable energy credits or greenhouse gas credits, a
				customer-generator with a qualified generation unit and net metering shall be
				treated as owning and having title to the renewable energy attributes,
				renewable energy credits and greenhouse gas emission credits relating to any
				electricity produced by the qualified generation unit.
							(B)Retail electric suppliersNo retail electric supplier shall claim
				title to or ownership of any renewable energy attributes, renewable energy
				credits, or greenhouse gas emission credits of a customer-generator as a result
				of interconnecting the customer-generator or providing or offering the
				customer-generator net metering.
							(8)Safety and
				performance standards
							(A)In
				generalA qualified generation unit and net metering system used
				by a customer-generator shall meet all applicable safety and performance and
				reliability standards established under the interconnection standards required
				under subsection (e).
							(B)Additional
				chargesAfter consultation with State regulatory authorities and
				nonregulated local distribution systems and notice and opportunity for comment,
				the Commission shall prohibit by regulation the imposition of additional
				charges by retail electric suppliers and local distribution systems for
				equipment or services for safety or performance that are in addition to the
				charges required under subsection (e).
							(9)Determination of compliance
							(A)In generalAny State regulatory authority (with
				respect to each electric utility for which the authority has ratemaking
				authority), and each nonregulated electric utility, may apply to the Commission
				for a determination that any State net metering requirement or regulations
				complies with this subsection.
							(B)OrdersIn the absence of a determination under
				subparagraph (A), the Commission, on the motion of the Commission or pursuant
				to the petition of any interested person, may, after notice and opportunity for
				a hearing on the record, issue an order requiring against any retail electric
				supplier or local distribution company to require compliance with this
				subsection.
							(e)Interconnection standards
						(1)Model standards
							(A)In generalNot later than 1 year after the date of
				enactment of this subsection, the Commission shall publish model standards for
				the physical connection between local distribution systems and qualified
				generation units and electric generation units that are—
								(i)qualified generation units (as defined in
				subsection (d)(1)(E) (other than clause (ii) of subsection (d)(1)(E)));
				or
								(ii)combined heat and power facilities.
								(B)PurposesThe model standards shall be designed
				to—
								(i)encourage the use of qualified generation
				units and combined heat and power facilities; and
								(ii)ensure the safety and reliability of the
				qualified generation units and the local distribution systems interconnected
				with the qualified generation units.
								(C)Expedited procedures
								(i)In generalThe model standards shall have separate
				expedited procedures, including—
									(I)a standard for
				interconnecting qualified generation units, and combined heat and power
				facilities, of not more than 15 kilowatts;
									(II)a separate
				standard that expedites interconnection for qualified generation units, and
				combined heat and power facilities, of more than 15 kilowatts but not more than
				10 megawatts; and
									(III)a separate
				standard that expedites interconnection for qualified generation units, and
				combined heat and power facilities, of more than 15 kilowatts but not more than
				10 megawatts that do not export energy past the point of
				interconnection.
									(ii)Best
				practicesThe expedited
				procedures shall be based on the best practices that have been used in States
				that have adopted interconnection standards.
								(iii)Model Rule
									(I)In
				generalIn designing the
				expedited procedures, the Commission shall consider Interstate Renewable Energy
				Council Model Rule MR–I2005.
									(II)Other
				generatorsNothing in this
				subsection precludes the Commission from adopting or enforcing interconnection
				requirements for generators that are not qualified generation units.
									(D)Adoption of standards
								(i)In generalNot later than 2 years after the date of
				enactment of this subsection, each State shall—
									(I)adopt the model standards established under
				this paragraph, with or without modification; and
									(II)submit the standards to the Commission for
				approval.
									(ii)Approval of modificationThe Commission shall approve a modification
				of the model standards only if the Commission determines that the modification
				is—
									(I)consistent with or superior to the purpose
				of the standards; and
									(II)required by reason of local
				conditions.
									(E)Nonapproval of standards for a
				StateIf standards have not
				been approved under this paragraph by the Commission for any State during the
				2-year period beginning on the date of enactment of this subsection, the
				Commission shall, by rule or order, enforce the model standards of the
				Commission in the State until such time as State standards are approved by the
				Commission.
							(F)Updates
								(i)In generalNot later than 2 years after the date of
				enactment of this subsection and after notice and opportunity for comment, the
				Commission shall publish an update of the model standards, after considering
				changes in the underlying standards and technologies.
								(ii)AvailabilityThe updates shall be made available to
				State regulatory authorities for the consideration of the authorities.
								(2)Safety, reliability, performance, and
				cost
							(A)In generalThe standards under this subsection shall
				establish such measures for the safety and reliability of the affected
				equipment and local distribution systems as are appropriate.
							(B)AdministrationThe standards shall—
								(i)be consistent with all applicable safety
				and performance standards established by—
									(I)the national electrical code;
									(II)the Institute of Electrical and Electronics
				Engineers;
									(III)Underwriters Laboratories; and
									(IV)the American National Standards Institute;
				and
									(ii)impose not more than such minimum cost and
				technical burdens to the interconnecting customer generator as the Commission
				determines, by rule, are practicable.
								(3)Additional chargesThe model standards under this subsection
				shall prohibit the imposition of additional charges by local distribution
				systems for equipment or services for interconnection that are in excess
				of—
							(A)the charges necessary to meet the
				standards; and
							(B)the charges and equipment requirements
				identified in the best practices of States with interconnection
				standards.
							(4)Relationship to existing law regarding
				interconnectionNothing in
				this subsection affects the application of section 111(d)(15) relating to
				interconnection.
						(5)Consumer-friendly contracts
							(A)In generalThe Commission shall—
								(i)promulgate regulations that ensure that
				simplified contracts will be used for the interconnection of electric energy by
				electric energy transmission or local distribution systems and generating
				facilities that have a power production capacity of not greater than 10
				megawatts; and
								(ii)consider the best practices for
				consumer-friendly contracts that are used by States or national associations of
				State regulators.
								(B)Liability or insuranceThe contracts shall not require liability
				or other insurance in excess of the liability or insurance that is typically
				carried by customer-generators for general
				liability.
							.
			(b)Conforming amendmentSection 1262 of the Public Utility Holding
			 Company Act of 2005 (42 U.S.C. 16451) is amended by striking paragraph (5) and
			 inserting the following:
				
					(5)Electric utility company
						(A)In generalThe term electric utility
				company means any company that owns or operates facilities used for the
				generation, transmission, or distribution of electric energy for sale.
						(B)ExclusionThe term electric utility
				company does not include an electric generation unit (as defined in
				section 113(d) of the Public Utility Regulatory Policies Act of
				1978).
						.
			4.Improved siting for combined heat and power
			 facilities
			(a)In
			 generalSection 111(d) of the Public Utility Regulatory Policies
			 Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the
			 following:
				
					(20)Improved
				siting for combined heat and power facilities
						(A)Distribution
				linesNotwithstanding any State or local law (including
				regulations) that restrict independent power producers from siting private
				power lines (including a law that allows only a regulated electric utility
				company to site electric power lines across public rights-of-way), each
				electric utility shall allow a combined heat and power facility to site
				distribution lines on and across public rights-of-way for the purpose of
				interconnecting with contiguous end use customers.
						(B)Contiguous end
				use customersFor purposes of this paragraph, an end use customer
				shall be considered to be contiguous to a combined heat and power facility if
				the end use customer—
							(i)is located
				on—
								(I)the same property
				as the combined heat and power facility; or
								(II)property
				immediately adjacent to the combined heat and power facility; or
								(ii)in the case of
				an end-use customer that purchases useful thermal output from the combined heat
				and power facility, is otherwise separated by an easement, public thoroughfare,
				or transportation or utility-owned
				right-of-way.
							.
			(b)Compliance
				(1)Time
			 limitationsSection 112(b) of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the
			 following:
					
						(7)Improved siting
				for combined heat and power facilities
							(A)CommencementNot
				later than 1 year after the date of enactment of this paragraph, each State
				regulatory authority (with respect to each electric utility for which the State
				regulatory authority has ratemaking authority) and each nonregulated electric
				utility shall commence the consideration referred to in section 111, or set a
				hearing date for the consideration, with respect to each standard established
				by paragraph (20) of section 111(d).
							(B)CompletionNot
				later than 2 years after the date of enactment of this paragraph, each State
				regulatory authority (with respect to each electric utility for which the State
				regulatory authority has ratemaking authority) and each nonregulated electric
				utility shall complete the consideration, and shall make the determination,
				referred to in section 111 with respect to each standard established by
				paragraph (20) of section
				111(d).
							.
				(2)Failure to
			 comply
					(A)In
			 generalSection 112(c) of the
			 Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is
			 amended—
						(i)by designating the first through fifth
			 sentences as paragraphs (1) through (5), respectively; and
						(ii)by adding at the end the following:
							
								(6)Improved siting
				for combined heat and power facilitiesIn the case of each standard established by
				paragraph (20) of section 111(d), the reference in paragraph (1) to the date of
				enactment of this Act shall be considered to be a reference to the date of
				enactment of that paragraph
				(20).
								.
						(B)Technical
			 correction
						(i)In
			 generalSection 1254(b)(2) of the Energy Policy Act of 2005
			 (Public Law 109–58; 119 Stat. 971) is amended by striking Section
			 112(d) and inserting Section 112(c).
						(ii)Effective
			 dateThe amendment made by clause (i) takes effect on August 8,
			 2005.
						(3)Prior State
			 actions
					(A)In
			 generalSection 112 of the Public Utility Regulatory Policies Act
			 of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:
						
							(g)Prior State
				actions for improved siting for combined heat and power
				facilitiesSubsections (b) and (c) shall not apply to the
				standards established by paragraph (20) of section 111(d) in the case of any
				electric utility in a State if, before the date of enactment of this
				subsection—
								(1)the State has
				implemented for the electric utility the standard concerned (or a comparable
				standard);
								(2)the State
				regulatory authority for the State or relevant nonregulated electric utility
				has conducted a proceeding to consider implementation of the standard concerned
				(or a comparable standard) for the electric utility; or
								(3)the State
				legislature has voted on the implementation of the standard (or a comparable
				standard) for the electric
				utility.
								.
					(B)Cross-referenceSection
			 124 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2634) is
			 amended—
						(i)by
			 designating the first through fifth sentences as subsections (a) through (e),
			 respectively; and
						(ii)by
			 adding at the end the following:
							
								(f)Improved siting
				for combined heat and power facilitiesIn the case of each
				standard established by paragraph (20) of section 111(d), each reference in
				subsections (a) and (b) to the date of enactment of this Act shall be
				considered to be a reference to the date of enactment of that paragraph
				(20).
								.
						5.Energy tariffs
			(a)In generalSubtitle B of title I of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2621 et seq.) is amended by adding
			 at the end the following:
				
					118.Energy
				tariffs
						(a)DefinitionsIn
				this section:
							(1)Clean
				distributed energy resource
								(A)In
				generalThe term clean distributed energy resource
				means a combined heat and power facility or a qualified generation unit (as
				defined in section 113(d)(1)) that is used by a facility to generate
				electricity.
								(B)InclusionsThe
				term clean distributed energy resource includes a renewable energy
				system that is not eligible for net metering under section 113.
								(2)Covered
				facilityThe term covered facility means a customer
				facility that uses electricity produced from a clean distributed energy
				resource.
							(3)Electric
				utility regulatory entity
								(A)In
				generalThe term electric utility regulatory entity
				means a State or local governing body that is responsible for the regulation of
				electric utilities that provide retail electrical power.
								(B)InclusionsThe
				term electric utility regulatory entity includes—
									(i)an investor-owned
				utility;
									(ii)a municipal
				utility;
									(iii)an electric
				membership cooperative; and
									(iv)a State power
				authority.
									(4)Excess
				powerThe term excess power means the quantity of
				electricity produced by a clean distributed energy resource that is in excess
				of the electrical requirements of a covered facility.
							(5)Supplemental
				powerThe term supplemental power mean the quantity
				of electricity required by a covered facility that exceeds the quantity of
				electricity produced by clean distributed energy resources that is available to
				the covered facility.
							(b)Establishment
				of tariffsNot later than 2 years after the date of enactment of
				this section, each electric utility regulatory entity shall establish a tariff
				for electricity produced by clean distributed energy resources that provides
				for the efficient and effective use of clean distributed energy resources by
				covered facilities in accordance with this section.
						(c)Tariff
				requirements
							(1)Supplemental
				powerThe tariffs shall establish rates for supplemental power
				provided to covered facilities that are consistent with the rates charged for
				supplemental power by customer facilities that do not use clean distributed
				energy resources.
							(2)Backup
				power
								(A)In
				generalThe tariffs shall establish rates for backup power
				provided to covered facilities that reflect the actual cost of providing backup
				power to the covered facilities.
								(B)ApplicabilitySubparagraph
				(A) shall not apply to a case in which backup power is available through a
				wholesale market tariff.
								(3)Standby
				power
								(A)In
				generalThe tariffs shall establish rates for standby power
				provided to covered facilities that reflect the actual cost of providing
				standby power to the covered facilities.
								(B)Existing
				standby power rulesIf a Regional Transmission Organization or
				Independent System Operator has standby power rules in effect on the date of
				enactment of this section and the clean distributed energy resource has access
				to standby power, the rules shall apply in the event of a conflict with this
				section.
								(C)Firm backup
				serviceStandby power provided under this paragraph shall reserve
				capacity on transmission and distribution systems for the delivery of firm
				backup service to covered facilities.
								(4)Firm backup
				serviceThe tariffs shall ensure that covered facilities are
				provided with a right to purchase a firm supply of electrical power and energy
				if the generating facilities of the covered facilities are not in operation or
				are operating at less than full capacity.
							(5)Excess
				power
								(A)In
				generalThe tariffs shall require electric utilities to purchase
				excess power produced by covered facilities at a rate that is equal to at least
				85 percent of the cost of electrical power to the electric utilities from the
				most efficient electric-only power plants.
								(B)Existing excess
				power rulesIf a Regional Transmission Organization or
				Independent System Operators has excess power rules in effect on the date of
				enactment of this section, the rules shall apply in the event of a conflict
				with this section.
								(6)Public
				availabilityAn electric utility shall make the tariffs available
				to the customers of the utility and the public.
							(d)Bilateral
				tariff agreementsNothing in this section—
							(1)restricts an
				electric utility from entering into a bilateral tariff agreement with a
				customer; or
							(2)requires that any
				tariffs provided under the agreement be made public.
							(e)ReportsEach
				electric utility regulatory entity shall submit to the Secretary—
							(1)a report on the
				establishment of tariffs in accordance with this section; and
							(2)annual reports
				that include a description of—
								(A)the number of
				customers that make use of the tariffs; and
								(B)the quantity of
				excess power that is sold to electric utilities under the tariffs.
								(f)RegulationsNot
				later than 120 days after the date of enactment of this section, the Secretary
				shall promulgate such regulations as are necessary to carry out this
				section.
						.
			6.Relationship to State lawSection 117(b) of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2627(b)) is amended—
			(1)by striking Nothing and
			 inserting the following:
				
					(1)In generalExcept as provided in paragraph (2),
				nothing
					;
				and
			(2)by adding at the end the following:
				
					(2)Net metering and interconnection
				standards
						(A)In generalSubject to subparagraph (B), no State or
				nonregulated utility may adopt or enforce any standard or requirement
				concerning net metering or interconnection that restricts access to the
				electric power transmission or local distribution system by qualified
				generators beyond those standards and requirements established under section
				113.
						(B)Equivalent or greater accessNothing in this Act precludes a State from
				adopting or enforcing incentives or requirements to encourage qualified
				generation and net metering that—
							(i)are in addition to or equivalent to
				incentives or requirements under section 113; or
							(ii)afford greater access to the electric power
				transmission and local distribution systems by qualified generation units (as
				defined in section 113(d)(1)) or afford greater compensation or credit for
				electricity generated by the qualified generation
				units.
							.
			
